Citation Nr: 0313329	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  95-36 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sinus condition.  

2.  Entitlement to an increased (compensable) evaluation for 
an amputation of the distal joint of the right (major) ring 
finger.  

3.  Entitlement to an increased evaluation for a 
psychophysiological gastrointestinal reaction, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active service when he 
retired in May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
New Orleans Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Any current sinus disorder is not related to service.  

2.  Amputation of the distal joint of the right ring finger 
does not involve the entire finger or result in significant 
orthopedic functional impairment.

3.  The veteran's right ring finger amputation scar is 
superficial and subject to periods of ulceration and poor 
nourishment.  

4.  Definite social and industrial impairment as a result of 
the veteran's psychophysiological gastrointestinal reaction 
has been demonstrated.




CONCLUSIONS OF LAW


1.  Sinusitis was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §  3.303 
(2002).

2.  Amputation of the distal joint of the right (major) ring 
finger is not compensably disabling. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.68, 4.69, 4.71a, 
Diagnostic Codes, 5003, 5010 5155, 5227 (2002).  

3.  The criteria for a separate 10 percent rating for a 
superficial and poorly nourished amputation scar of the 
distal joint of the right finger of the right (major) hand 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001); 67 Fed. Reg. 49.950 (Aug. 30, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118 Diagnostic Codes 
7801, 7802, 7803, 7804, 7805).

4.  The criteria for a 30 percent evaluation for a 
psychophysiological gastrointestinal reaction have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9502 (1996); 38 C.F.R. § 4.130, Diagnostic Codes  9421-
25 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  In a 
September 2001 letter, the RO informed the veteran of the 
VCAA.  It specifically notified the veteran of VA's duty to 
notify him about his claim, VA's duty to assist him in 
obtaining evidence for his claim, what the evidence had to 
show to establish entitlement, what evidence was still needed 
from the veteran, where the veteran could send information, 
and where to contact VA if he had any questions.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  
Moreover, this matter was remanded by the Board in March 
2001, with the requested development being accomplished as 
thoroughly as possible.  Furthermore, in a February 2003 
statement in support of claim, the veteran indicated that he 
had no further evidence to submit.  VA has met all VCAA 
duties.




Sinus Condition

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

A review of the veteran's service medical records reveals 
that he was seen with complaints of a possible respiratory 
infection in April 1950.  In February 1952, the veteran was 
seen with complaints of a cold. A diagnosis of acute frontal 
and left maxillary sinusitis was rendered at that time.  In 
December 1952, the veteran was seen for an upper respiratory 
infection.  In February 1954, the veteran was diagnosed as 
having nasopharyngitis.  In December 1955, the veteran had 
cerumen removed from his ear.  

At the time of a December 1957 examination, normal findings 
were reported for the sinuses, mouth, throat, and ears.  
Normal findings for the sinuses, mouth, throat, and ears, 
were also reported at the time of an April 1958 examination.  
At the time of a December 1958 examination, normal findings 
were again reported for the sinuses, mouth, throat, and ears.  
On his December 1958 report of medical history, the veteran 
checked the "yes" box when asked of he had or had ever had 
sinusitis.  In the note portion of the report, it was 
indicated that the veteran had occasional attacks of mild 
sinusitis.  Finally, at the time of the veteran's March 1961 
VA retirement examination, normal findings were reported for 
the sinuses, mouth, throat, and ears.  On his March 1961 
retirement report of medical history, the veteran checked the 
"no" box when asked if he had or had ever had sinusitis.  

At the time of a July 1961 VA examination, the examiner 
specifically indicated that there were no abnormalities for 
the nose, sinuses, mouth, or throat.  There were also no 
reports or findings of sinus problems at the time of a 
September 1967 VA examination.  

In January 1996, the veteran requested service connection for 
a sinus condition.  Treatment records obtained in conjunction 
with the veteran's claim demonstrate that a diagnosis of 
right maxillary sinusitis was rendered at the time of an 
April 1989 VA outpatient visit.  A diagnosis of recurrent 
sinusitis was rendered at the time of a September 1989 visit.  
In April 1992, the veteran was noted to have sinus 
congestion.  A diagnosis of sinusitis was rendered at that 
time.  In October 1992, the veteran was diagnosed as having 
rhinitis.  

In December 1995, the veteran underwent a CT scan of his 
sinuses.  The examiner indicated that the bony and soft 
tissue findings in the left maxillary sinus were more than 
just usual severe sinus inflammatory or allergic changes.  It 
was possible that the veteran may have had a prior surgical 
procedure to account for the anterior defect and the 
posteriorly low located bony changes could be the result of 
chromic sinusitis.  The examiner further indicated that 
additional possibilities included Padget's disease or fibrous 
dysplasia to account for the bone changes and mucocele or 
even primary sinus malignancy.  A January 1996 CT scan of the 
sinuses revealed longstanding abnormalities on the right side 
primarily affecting the right maxillary and to a lesser 
degree the right ethmoid air cells.  In a March 1996, note, 
the veteran's private physician, G. A., M.D., indicated that 
he had treated the veteran for sinus trouble.  

In May 1996, the veteran was found to have resolving 
sinusitis.  At the time of a June 1996 visit, it was noted 
that a CT scan of the sinuses showed old traumatic change to 
the front wall of the right antrum and what appeared to be a 
tooth crown in the floor of the sinus.  It appeared to be old 
and stable.  The veteran stated that he could not recall 
trauma to the face except for hitting it on a fox hole when 
he was jumping into a fox hole in Europe in World War II.  It 
was the examiner's impression that the veteran had stable 
chronic anatomic sinus changes.  

In a March 1997 letter, Dr. A. indicated that he could not 
tell whether the veteran's severe chronic and recurrent acute 
sinusitis was related to service as he did not have the 
veteran's service medical records.  

Service connection is not warranted for sinusitis.  While the 
veteran was diagnosed as having acute frontal and left 
maxillary sinusitis in February 1952, was seen for an upper 
respiratory infection in December 1952, and was diagnosed as 
having nasopharyngitis in February 1954, these episodes were 
acute and transitory as evidenced by normal findings being 
reported for the sinuses, mouth, throat and ears at the time 
of December 1957, April 1958, December 1958, and March 1961 
service examinations.  Moreover, on his March 1961 retirement 
report of medical history, the veteran checked the "no" box 
when asked if he had sinusitis.  Furthermore, normal findings 
for the sinuses, nose, and mouth, were made at the time of 
the veteran's July 1961 VA examination and there were no 
reports or complaints of sinus problems at the time of 
September 1967 VA examination.  In addition, the first 
objective medical finding of sinusitis following service is 
not until many years later.  

The Board further notes the veteran's belief that his current 
sinusitis began inservice.  The Board accepts as credible the 
appellant's statements that he had a sinus condition during 
service.  However, that is just one factor to be considered. 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his 
current sinusitis are in conflict with the service medical 
records, the service discharge examination, and the initial 
treatment records following service.  The objective medical 
evidence is more probative than the veteran's more recent 
assertions of continuous symptoms since service.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current sinusitis is not related 
to the veteran's period of service.  Stated differently, the 
veteran did have sinus manifestations during service.  
However, chronic sinusitis was not identified during service, 
at separation or within decades of service.  In addition, he 
has presented no competent evidence linking the remote 
diagnosis to service.  Wells v. Principi, 326 F3d. 1381 
(2003).  Therefore, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).




Amputation of the Distal Joint of the Right (Major) Ring 
Finger

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5010. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below:  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X- 
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned. 38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2002).  The multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.

Ankylosis of any finger other than the thumb, index finger, 
or middle finger for both the major and minor hand is rated 
as noncompensably disabling.  38 C.F.R. § 4.71a (2002). The 
Note which follows states that extremely unfavorable 
ankylosis will be rated as amputation under the diagnostic 
codes 5152 and 5156.

Amputation of the ring finger of the major hand with 
metacarpal resection (more than one-half the bone lost) is 
rated as 20 percent disabling.  Without metacarpal resection, 
at proximal interphalangeal joint or proximal thereto the 
amputation is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5155 (2002).

The service connected ring finger is on the veteran's major, 
or dominant, hand.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination. Only one hand shall be considered 
dominant.  The injured hand, or the most severely injured 
hand, of an ambidextrous individual will be considered the 
dominant hand for rating purposes. 38 C.F.R. § 4.69 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A review of the record demonstrates that the RO granted 
service connection for an amputation of the distal joint of 
the right ring finger in an August 1961 rating determination 
and assigned a noncompensable disability evaluation.  

In November 1992, the veteran requested an increased 
evaluation for his right ring finger.  In a November 1992 
letter, the veteran's private physician, B. G., M.D., 
indicated that the veteran had complained to him that his 
right index finger would become blue and crack off and on.   
He stated that he had told the veteran to use aloe vera and 
lanolin for dryness.  He also noted that the veteran often 
complained of dropping things with his right hand.  

In December 1992, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to have 
residual pallor and bluish discoloration as well as fissures 
of the skin of the amputated stump of the fourth finger.  
There was no motor weakness or paralysis.  The veteran 
experienced difficulty with grasping and gripping objects 
with the right hand, which caused intermittent dropping.  He 
denied any other symptomatology relating to the right hand.  

Physical examination revealed a right fourth finger distal 
interphalangeal joint amputation.  The veteran had no 
functional or grasping defects.  X-rays revealed arthritic 
changes.  A diagnosis of a traumatic amputation of the right 
fourth finger at the distal interphalangeal joint was 
rendered.  

At the time of a January 1995 hearing, the veteran indicated 
that he had to use his left hand to catch or pick up 
anything.  He stated that his ring finger was crooked and 
hurt a lot.  He noted that he could not make a tight fist.  
He further testified that he would drop his utensils all the 
time.  He stated that if he scratched his finger it would 
bleed very easily and would take a long time to heal.  He 
reported that he would have to place a Band-Aid on it all the 
time.  

In March 2001, the Board remanded this matter for additional 
development, to include a VA examination.  

At the time of an October 2001 VA examination, the veteran 
was noted to have a history of intermittent bluish 
discoloration as well as fissures of the skin in wintertime.  
It was also observed that the veteran had degenerative joint 
disease with spurring with radial deviation of the tip of the 
right third finger.  The veteran noted having difficulty with 
holding and eating with utensils, writing, grasping and 
gripping with the right hand, and intermittent dropping when 
using the right hand.  He denied any other significant 
symptoms.  

Physical examination revealed spurring with radial deviation 
of the tip of the right third finger.  Range of motion was 
normal except for the obvious inability to approximate the 
tip of the right ring finger due to the prior amputation.  
The examiner stated that the veteran's right hand condition 
interfered with his daily activities such as writing, 
twisting, grasping, and using utensils.  A diagnosis of 
status post traumatic amputation of the right ringer finger 
distal interphalangeal joint was rendered.  

With regard to the veteran's right distal ring finger 
amputation, a compensable evaluation is not warranted under 
DC 5155, as the amputation has not been shown to involve the 
proximal interphalangeal joint.  A compensable evaluation 
would also not be warranted for limitation of motion caused 
by the right ring finger amputation as the veteran has not 
been shown to have either favorable or unfavorable ankylosis 
of the right ring finger.  Assuming that favorable ankylosis 
had been shown, a compensable evaluation would not be 
warranted under 5227.  

X-rays taken of the veteran's right ring finger have revealed 
evidence of arthritic changes.  However, arthritis of a 
single service-connected minor joint, standing alone, does 
not warrant a compensable evaluation.  Rather, there must be 
some functional impairment associated with the arthritis.  
38 C.F.R. §§ 4.40,4.45, 4.59.  In this case, the most 
probative evidence tends to establish that the arthritis does 
not result in functional impairment.  There is no indication 
of pain, weakness, pain on motion or excess fatigability due 
to the arthritis.  Although the veteran had impairment of 
functioning, the evidence tends to establish that the 
impairment was associated with the partial amputations of 
more than one finger.  There was no objective evidence of 
pain or limitation of motion associate with the arthritis.  
The inability to full reach a part of the hand with the 
finger was limited due to the shortened remaining finger 
rather than pain, limitation of motion or functional 
impairment associated with the joint.

With regard to the scar resulting from the right distal 
interphalangeal ring finger amputation, the Board notes that 
the regulations governing scar codes were changed during the 
course of the veteran's appeal.  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. Id.  The Board has reviewed the 
appellant's claim under both the "old" and "new" criteria, 
and based on this review, it finds that neither criteria is 
more favorable to the appellant.  Therefore, the Board need 
not remand this claim to the RO for initial consideration of 
the effect of the new criteria on the appellant's claim as 
there is no prejudice to the appellant with the Board's 
immediate consideration of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 393- 394 (1993).

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

The Board is of the opinion that the criteria for a 10 
percent evaluation is warranted for a poorly nourished scar 
with repeated ulceration under DC 7803.  At the time of the 
December 1992 VA examination, the veteran was noted to have 
bluish discoloration and fissures of the skin.  At his 
January 1995 hearing, the veteran reported that if he scraped 
his finger it would bleed for an extended period of time and 
would take an extremely long time to heal.  A history of 
bluish discoloration and fissures was also noted at the time 
of the October 2001 VA examination.  The actual scar itself 
has not been described as tender or painful.  

As to the new criteria, the Board notes that an increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area does not exceed 39 sq. centimeters.  As 
to DC 7804, the Board again notes that the scar has not been 
reported to be painful. 


Psychophysiological Gastrointestinal Reaction

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version most favorable 
to the appellant was to be applied.

Prior to November 7, 1996, psychological factors affecting a 
gastrointestinal condition were evaluated under the general 
rating formula for psychoneurotic disorders, 38 C.F.R. 
§ 4.132, Diagnostic Code 9502 (1996).  Note (2) under these 
provisions indicates that when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.132, 
Diagnostic Code 9502, Note (2) (1996).  The revised 
regulations rate psychophysiologic gastrointestinal reactions 
under the somatoform disorders, Diagnostic Codes 9421 to 
9425.  The regulatory changes also provide 38 C.F.R. § 4.126 
(d) which incorporates Note (2) verbatim.

Under the old rating criteria, a 10 percent evaluation was 
warranted for psychiatric disability productive of mild 
social and industrial impairment.  A 30 percent rating was 
provided for psychiatric disability in which the ability to 
establish or maintain effective or wholesome relationships 
with people was definitely impaired; and in which by reason 
of psychoneurotic symptoms the initiative, flexibility, 
efficiency, and reliability levels were so reduced as to 
result in definite industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment. In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree." It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93, 59 
Fed.Reg. 4752 (1994).

A 50 percent rating under the former criteria is warranted 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent evaluation under the former criteria is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired; the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment. 

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must be so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must be 
unable to obtain or retain employment. 

Under the new rating criteria a 10 percent disability 
evaluation should be assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

A review of the record demonstrates that the RO granted 
service connection for a psychoneurosis and assigned a 
noncompensable disability evaluation in an August 1961 rating 
determination.  

In a December 1968 rating determination, the RO reclassified 
the veteran's disability as a psychophysiological 
gastrointestinal reaction and assigned a 10 percent 
disability evaluation.  In September 1980, the Board denied 
an evaluation in excess of 10 percent for a 
psychophysiological gastrointestinal reaction.  

In August 1994, the veteran requested an increased 
evaluation.  

In June 1995, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had been nervous for a long time.  He noted 
that he could not sleep if he did not take Elavil at night.  
He indicated that he was always nervous and that his stomach 
would bother him.  

Mental status examination found the veteran alert and 
oriented to time, place, person, and situation.  The veteran 
described his mood as nervous.  His thought process was goal 
directed.  He did not have any auditory or visual 
hallucinations or homicidal or suicidal ideations.  He 
reported having trouble falling asleep, constant worry and 
irritability, GI upsets, and headaches.  His judgment was 
good and his insight was poor.  A diagnosis of generalized 
anxiety disorder was rendered.  

The veteran was afforded a VA psychiatric examination in 
February 1999.  At the time of the examination, the veteran 
reported that he lived with his wife and often saw his 
children.  He indicated that he had a small garden and that 
he would socialize with some people that he met at a Ford 
dealership.  He stated that he liked to watch the news and 
political discussion shows.  He noted that he would sometimes 
become depressed worrying about the future.  

The veteran described his sleep as fair, indicating that he 
woke up frequently at night.  He had a good appetite.  He 
complained of anxiety and some depressive symptoms.  He 
denied suicidal or homicidal ideation.  He stated that his 
symptoms would come and go.  

Mental status examination revealed that the veteran was 
oriented to time, date, place, and situation.  He was aware 
of the current president and was able to come up with the 
last three presidents.  Verbal memory was fair.  He was able 
to report four digits forward and three backwards.  He was 
also able to follow directions well but had trouble repeating 
long sentences.  Memory was fair for remote events.  Proverb 
interpretation was poor and the veteran had concrete 
responses.  He was inconsistent with insight and judgment 
type questions.  

The veteran stated that he now forgot more than he used to.  
The examiner noted difficulty in communication with him.  The 
veteran denied having delusions or hallucinations.  He 
indicated that he would become angry and yell at his wife.  
He denied any suicidal or homicidal behavior.  He was neatly 
dressed with apparent good hygiene.  Mild short-term memory 
loss was present.  The veteran did not describe obsessive 
behavior.  His speech was fast but within normal limits.  
There were no panic attacks.  The veteran stated that he 
often felt anxious and indicated that he sometimes woke up 
with bad dreams.  He also noted depression when looking to 
the future, worrying about how he and his wife were going to 
be able to handle themselves.  Sleeping problems were quite 
chronic in nature.  This made him more prone to agitation.  

The examiner indicated that the veteran appeared to be 
somewhat angry and that he was likely to take out his anger 
in a passive-aggressive manner.  He tended to avoid 
situations where he was not comfortable.  Diagnoses of a 
generalized anxiety disorder and a generalized anxiety 
disorder affecting condition of upper digestive system were 
rendered.  A GAF score of 65 was assigned.  The examiner 
stated that the veteran appeared to have some ongoing 
problems with anxiety, which led to depression.  The anxiety 
seemed to affect him physically in terms of gastrointestinal 
symptoms.  He noted that the veteran was more inefficient 
than he should be.  

In March 2001, the Board remanded this matter for additional 
development, to include a VA examination.  

In October 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran indicated that 
his primary problems were trouble with his back, trouble with 
his feet, problems with his stomach, trouble with 
constipation, and sinus problems.  He stated that his only 
psychological problem was bad nerves, which became 
accentuated when he became angry.  The veteran stated that he 
had not been symptom free since the onset of his illnesses.  

His subjective complaints included the following:  
misidentification for auditory stimuli, jamais vu, auditory 
illusions (distant past), olfactory illusions, the sense of 
time passing rapidly, and bad dreams/nightmares.  The veteran 
also reported experiencing the following occasional feelings:  
depression, being at fault, loneliness, disappointment, 
frustration, and anger.  He also mentioned feeling basically 
content, happy, and friendly.  Grandiosity was obliquely 
denied.  He described himself as having adequate energy and 
positive motivation.  He also claimed to have a good 
appetite, adequate sleep, and a poor sex drive.  He denied 
having any past feelings of wanting to harm himself or 
others.  

Mental status examination revealed that he was smartly 
dressed.  His hygiene was good.  His overall motor behavior 
appeared to be mildly restless.  His facial expressions were 
varied and he smiled on occasion.  His eye contact was 
frequent and sustained.  He spoke in a moderate tone and at 
an average pace.  He was quite loquacious.  He exhibited a 
significant impairment of verbal comprehension.  Motivation 
seemed to be adequate and rapport was easily established and 
maintained.  

Tasks of attention/concentration seemed impaired as were 
tasks of language function.  He showed apparent orientation 
to name, day, date, place, and situation.  He was aware of 
his social security number, date of birth, mailing address, 
and approximate dates of military service.  Verbal memory 
functions for delayed free recall seemed to be profoundly 
impaired.  Prompted recall was mildly impaired.  Nonverbal 
spatial memory appeared to be intact.  Prose recall seemed 
moderately to severely impaired.  Constructional ability also 
seemed to be moderately to severely impaired.  

Rate of thought seemed to be slow to average and the 
continuity of thought appeared to be generally logical and 
coherent yet somewhat tangential about medical problems and 
complaints about treatment.  The veteran was found to be 
functioning at a low average.   Higher level cognitive skills 
seemed to be mildly to moderately impaired.  Social judgment 
and insight appeared to be fair.  

The examiner indicated that the veteran had a cognitive 
disorder and that he tended to somaticize his problems.  The 
clinical interview showed a rather polite, mildly anxious, 
somewhat hostile man with a tendency to somaticization.  
There appeared to be a somewhat paranoid quality to his 
personality style.  The neurobehavioral status examination 
suggested language, praxic, and memory impairments.  The 
examiner gave the provisional diagnosis of mild to moderate 
cognitive disorder and a mild somatization disorder due to 
possible adverse effects of medication.  He assigned a GAF 
score of 60.  

In an January 2002 addendum report, the examiner indicated 
that the veteran's current GI symptoms of occasional pyrosis 
and regurgitation were more likely than not related to S/P 
nissen fundoplication for Barrett's esophagus etc., rather 
than previous psychophysiological GI reaction.  

The criteria for a 30 percent evaluation have been met under 
the old criteria prior to November 7, 1996, and under both 
the old and new criteria subsequent to November 7, 1996.  

The veteran demonstrated definite social and industrial 
impairment at the time of his June 1994 VA examination as 
evidenced by his reports of an inability to sleep without 
taking medication and long term nervousness.  He also noted 
having constant worry and irritability, and his mood was 
described as nervous.  

The criteria for a 30 percent evaluation was also met for the 
time period subsequent to November 7, 1996, as evidenced by 
the veteran having only fair sleep with almost nightly 
interference being reported at the time of both the February 
1999 and October 2001 VA examinations, by the veteran being 
observed as having a depressed mood at the time of both 
examinations, by his reports of almost continuous mild 
anxiety, and the findings of mild to moderate memory loss at 
the time of both VA examinations.  While not all of the 
criteria have been met for a 30 percent evaluation under the 
new criteria, the overall symptomatology more closely 
approximates that necessary for a 30 percent disability 
evaluation.  

The criteria for a 50 percent evaluation has not been met 
under either the old or new criteria at any time.  

Considerable social and industrial impairment has not been 
demonstrated at any time.  The veteran continues to remain 
married to his wife.  Moreover, at the time of his February 
1999 VA examination, the veteran indicated that he and his 
wife would often see his children.  He noted that his 
symptoms would come and go.  He was also found to be alert 
and oriented to time, place, and person, at the time of both 
VA examinations. The veteran also reported having friends at 
a Ford dealership at the time of his February 1999 VA 
examination.  Moreover, the February 1999 VA examiner 
assigned a GAF score of 65, reflecting only mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships, and the October 2001 VA examiner 
assigned a GAF score of 60 reflecting no more than moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A 50 percent evaluation is also not warranted under the new 
criteria as the veteran has not been shown to have a flat 
affect at anytime. Moreover, his speech was found to be 
within normal limits at the time of the February 1999 
examination.  He was also found to have a moderate tone and 
an average pace and to be loquacious at the time of his 
October 2001 VA examination.   The veteran has also denied 
having panic attacks.  There was also no evidence of impaired 
judgment at the time of the most recent VA examination.  The 
veteran also did not exhibit evidence of difficulty in 
understanding complex commands.  While he was noted to have 
short term memory loss at the time of his February 1999 
examination, it was described as mild in nature.  

The Board does note that the veteran was found to have 
profound impairment with delayed recall and mild impairment 
with prompted recall at the time of his October 2001 VA 
examination.  It further notes that the veteran had moderate 
to severe impairment for prose recall and moderate to severe 
impairment with constructional ability.  However, the 
examiner indicated that the veteran only had evidence of a 
mild to moderate cognitive disorder.  Furthermore, as noted 
above, the veteran maintains a good relationship with his 
wife and children and has friends outside of his immediate 
family.  Therefore, the preponderance of the evidence is 
against the claim for an evaluation in excess of 30 percent.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his right ring finger amputation or his 
psychophysiological gastrointestinal reaction.  The veteran 
is currently retired and his retirement was not disability 
related. 

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected right ring finger amputation and 
psychophysiological gastrointestinal reaction and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.




ORDER

Service connection for a sinus condition is denied.  An 
increased evaluation for an amputation of the distal joint of 
the right (major) ring finger is denied.

A 10 percent evaluation for a poorly nourished and 
superficial scar as a residual of an amputation of the distal 
joint of the right (major) ring finger is granted subject to 
regulations governing the payment of monetary benefits.

A 30 percent evaluation for a psychophysiological 
gastrointestinal reaction is granted subject to regulations 
governing the payment of monetary benefits.  


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

